Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-12, dated 6/15/2022) were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a vehicle transport system configured to transport a vehicle at a charging spot where a charging apparatus configured to charge a battery of the vehicle is provided to a charging space, the vehicle transport system comprising:
a vehicle transport apparatus including a first robot configured to enter underneath the vehicle, lift up front wheels of the vehicle, and travel throughout the charging spot and
a second robot configured to enter underneath the vehicle, lift up rear wheels of the vehicle, and travel throughout the charging spot; and
a server configured to monitor and manage a state of charge of the battery of the vehicle stopped in the charging space and manage activity of the vehicle transport apparatus,
wherein when it is detected that the charging of the battery is finished, the server transmits transport-out instructions for the vehicle, to the vehicle transport apparatus, 
when receiving the transport-out instructions transmitted from the server, the vehicle transport apparatus transports the vehicle, for which the charging of the battery is finished, out of the charging space,  
each of the first robot and the second robot comprises load-bearing mechanisms including lifting arms and loading motors that move the lifting arms rotationally,
the loading motors are configured to move the lifting arms rotationally to a first position at which the lifting arms contact ground-contact-surfaces of the front wheels or rear wheels, and to move the lifting arms rotationally from the first position to a second position at which the lifting arms lift up the front wheels or the rear wheels. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 30, 2022